Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020, 12/23/2020, 07/12/2021 were filed after the mailing date of the Non-Final Rejection on 09/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 23rd of December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/008,873 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
	Regarding the 112 rejection, the Office respectfully withdraws the rejection in light of the applicant’s amendment. 
	Regarding the applicants arguments on pages 5-6 directed at the rejection of claim 1 under 35 U.S.C. 102 as being anticipated by Dotan-Cohen, the examiner respectfully disagrees for the following reasons:
Dotan-Cohen does in fact teach the limitations of the claim: specifically, "and controlling communication of a notification regarding the new message associated with the thread to the user based on the determined level of interest of the user, the obtained timing information, and the obtained measure of similarity". First the examiner notes the broad language such as "controlling communication of a notification". Meaning if the system controls the notification communication then it meets the language. The notification is displayed by the system and therefore it is a controlled communication as the notification is a message see [0063-0064], Furthermore the language recites "regarding a new message associated with the thread", the system determines that the message is part of a thread [0063-0068]; furthermore the claim recites "based on the determined level of interest of the user, the obtained timing information, and the obtained measure of similarity", the examiner notes the claim language "based on". Dotan-Cohen teaches grouping messages into the threads based on (1) user interests, timing information, and similarity between the messages see [0063; 0068; 0070-0071] and displays a notification based on the threading, which in turn was based on the three factors recited above. Therefore the examiner disagrees with applicant's arguments and reaffirms that Dotan-Cohen does disclose the argued claim limitations.

Overcoming the rejection: [0060-0061; 0072] of the specification clarifies the broad language in the following limitation “obtaining timing information relating to a timing of communicating a most recent notification associated with the thread”, amending the limitation to include the timing information indicating a time of communicating a most recent notification would overcome the current rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dotan-Cohen et al (US 20190171693 A1)

Regarding claim 1, Dotan-Cohen teaches a computer-implemented method for controlling notifications to a user of an electronic messaging system, the method comprising: ([0014] method performed by a computer)
determining a level of interest ([0068] determining the users interests) of the user in a first topic in a new message ([0045] electronic message and its topic) of a thread ([0045] thread) of the electronic messaging system, ([0045; 0068] determining a user’s interests and comparing them to the topic of the new message that is part of a thread of common participants)
the thread including the first topic and a second topic; ([0045; 0068] a thread including a group of participants with a plurality of different that are similar topics)
obtaining timing information ([0068] determining time information of the received message) relating to a timing of communicating a most recent notification ([0063-0064;0068] notifications received for the thread) associated with the thread, ([0068; 0077-0078] the system uses timing information of the received message, and timing information of the old messages in a thread, in determining similarity, and therefore are obtained; the examiner further notes the language of “relating to a timing of communicating” the examiner notes that timing of the new message and timing of old messages in a thread are “related” to the communication of the last notification as they are related to the thread) 
the most recent notification associated with the second topic; ([0068; 0045] the last notification could be associated with a different topic as the thread could be grouped based on participants)
obtaining a measure of similarity ([0045] determining similarity) between the first topic of the thread (0045; topic of the first message) and the second topic associated with the most recent notification associated with the thread (see mapping above for most recent notification); ([0045] determining the similarity between the electronic message topic and the topics historical messages of the thread)
 	and controlling communication of a notification ([0063] displaying the notification; [0056] or hiding and not displaying the message at all) regarding the new message ([0070-0071; new message in the thread) associated with the thread to the user based on the determined level of interest of the user, ([0068] user interests) and the obtained timing information,([0068] timing information) and the obtained measure of similarity ([0063-0064; 0068; 0070-0071] adding the message to the thread and transmitting a notification to the user based on the user feature comparison and extraction process using user interest (see mapping above for user interest), the similarity between the messages (see mapping above),  and timing information of the newly received electronic message that is added to the thread)

Regarding claim 6, Dotan-Cohen teaches the method of claim 1 and is disclosed above, Dotan-Cohen further teaches controlling communication of a notification (0063-0064; displaying a notification associated with the electronic message) associated with the thread to the user further comprises: 
(0023; 0055; supplemental information such as user preferences and interests and context data; supplemental confidence score greater than a threshold; that is the message is added to the thread and a notification is sent (equivalent to in response to)) value and in response to at least one of: 
determining that the obtained timing information meets a predetermined timing requirement; and 
determining that the obtained measure of similarity (relevance confidence score) meets a predetermined similarity requirement (0045-0047; 0055; relevance confidence score above a threshold; where the relevance is determined based on similarity of topics; [0063-0064; 0068; 0070-0071] adding the message to the thread and transmitting a notification to the user based on the user feature comparison and extraction process using user interest (see mapping above for user interest), the similarity between the messages (see mapping above),  and timing information of the newly received electronic message that is added to the thread)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) as applied to claim 1 above, and further in view of Sastry et al. (US 20080082607 A1).

Regarding claim 2, Dotan-Cohen teaches the method of claim 1, and is disclosed above, Dotan-Cohen does not explicitly teach wherein obtaining a measure of similarity between the first topic of the thread and the second topic comprises: obtaining a hierarchical representation of a plurality of topics, the plurality of topics including the first topic of the thread and the second topic; and determining a measure of distance between the first topic of the thread and the second topic in the hierarchical representation.In an analogous art Sastry teaches 
obtaining a hierarchical representation of a plurality of topics (topics and subtopics or discussion thread), the plurality of topics including the first topic of the thread (Topic post 32) and the second topic (sub-thread topic Reply3 -38); ([0030-0033; Fig 2] In Discussion Thread 30, there includes a topic post, and a sub-thread 50 which includes topic of Reply 3 as a sub-thread with topic Reply 3-38)
and determining a measure of distance between the first topic of the thread and the second topic in the hierarchical representation ([0030-0033] the sub-thread topic 38 (second topic) is a child node (equivalent to determine a measure of distance between the topic) of thread topic 32, represented in tree structure in Fig 2 (equivalent to hierarchical representation))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen to include structuring sub-topics in a tree structure where some replies are represented as sub-thread topics as is taught by Sastry
The suggestion/motivation for doing so is to be able to hierarchically manage topics in a thread 

Regarding claim 3, Dotan-Cohen in view of Sastry teach the method of claim 2, and is disclose above, Dotan-Cohen does not disclose but in an analogous art Sastry teaches wherein the measure of ([0030-0033; 0038] the sub-thread topic 38 (second topic) is a reply to topic 32, and in turn is a child node based on tags generated by the system to determine the relationship (equivalent to determine a measure of distance is representative of an ontology relationship between the topics) of thread topic 32, represented in tree structure in Fig 2 (equivalent to hierarchical representation))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen to include structuring sub-topics in a tree structure where some replies are represented as sub-thread topics based on tags indicating a relationship between topics as is taught by Sastry
The suggestion/motivation for doing so is to be able to hierarchically manage topics in a thread 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Sastry et al. (US 20080082607 A1) as applied to claim 2 above, and further in view of Mikhailov et al (US 20180048604 A1)

Regarding claim 4, Dotan-Cohen in view of Sastry teach the method of claim 2, and is disclosed above, Dotan-Cohen in view of Sastry do not explicitly teach In an analogous art Mikhailov teaches wherein the measure of distance is representative of a number of hierarchical levels required to be traversed from the first topic of the thread and the second topic to a common ancestor of both the first topic of the thread and the second topic in the hierarchical representation ([0071] sub-topics that are related are placed under the same parent node, therefore the ancestors are the same since the parent is the same)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Sastry to include 
The suggestion/motivation for doing so is to be able to hierarchically manage topics in a thread 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Hardy et al. (US 20100262917 A1) 

Regarding claim 5, Dotan-Cohen teaches the method of claims 1, and is disclosed above, Dotan-Cohen does not explicitly teach further teaches further comprising: obtaining historical information relating to a previously determined level of interest of the user in the first topic of the thread; and wherein controlling communication of the notification associated with the thread to the user is further based on the obtained historical information
 In an analogous art Hardy teaches further comprising: obtaining historical information relating to a previously determined level of interest of the user in the first topic of the thread; ([0049] determining the priority level of threads T1 and T2 based on the messages in the thread; the messages are old received messages and therefore are equivalent to historical information)
and wherein controlling communication of the notification associated with the thread to the user is further based on the obtained historical information ([0050-0051] altering the notifications behavior communicated to the user for the message in the thread based on the timing information, subject line comparison of all previous messages in the thread, and user configured thread prioritization settings)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen to include using historical user information and interests to provide a notification as is taught by Hardy
The suggestion/motivation for doing so is to be able to better manage notifications of a thread [0003] 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Leary (US 20150046371 A1)

Regarding claim 7, Dotan-Cohen teaches the method of claim 1, and is disclosed above, Dotan-Cohen teaches wherein determining the level of interest of the user in the first topic of the thread comprises: identifying the first topic of the thread; ([0013] configuring by the user through a user interface priority assessment criteria for processing thread messages; [0025] where the criteria includes a subject line of the messages (equivalent to a topic))
Dotan-Cohen does not explicitly teach detecting at least one of a sentiment of content added to the thread by the user; a dwell time of the user on one or more messages of the thread; a user response to a notification relating to the identified topic; and a pointing position of the user when viewing messages of the thread; and determining a level of interest of the user in the identified topic based on the detection results.  
In an analogous art Leary teaches detecting at least one of a sentiment of content added to the thread by the user; (0016; using the users posts to determine sentiment towards a topic)
a dwell time of the user on one or more messages of the thread; (Limitations skipped based on “at least one of”)
a user response to a notification relating to the identified topic; (Limitations skipped based on “at least one of”)
and a pointing position of the user when viewing messages of the thread; (Limitations skipped based on “at least one of”)
and determining a level of interest of the user in the identified topic based on the detection results (0013; 0016; 0019; 0086-0087; determining a user interest in a topic of a thread based on sentiment expressing like or dislike)

The suggestion/motivation for doing so is to be able to better determine user interests  

Regarding claim 8, Dotan-Cohen in view of Leary teach the method of claim 7, and is disclosed above, Dotan-Cohen does not explicitly teach but Leary teaches wherein detecting a sentiment of content added to the thread by the user comprises: detecting a message added to the thread by the user; and processing the message with a sentiment analysis algorithm to identify a positive, neutral or negative sentiment of the detected message (0013; 0016; 0019; 0086-0087; identifying a user’s post in a thread and performing sentiment analysis to determine if the user is likes or dislikes the topic)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen to include determining like or dislike of a thread based on sentiment of users post as is taught by Leary
The suggestion/motivation for doing so is to be able to better determine user interests  

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Leary (US 20150046371 A1) and further in view of Beausoleil et al. (US 9298355 B1)

Regarding claim 9, Dotan-Cohen in view of Leary teach the method of claim 7, and is disclosed above, Dotan-Cohen in view of Leary do not explicitly teach wherein detecting a dwell time of the user on one or more messages of the thread comprises: detecting at least one of a scrolling speed and a pattern of gaze movement of the user when viewing the one or more messages of the thread
In an analogous art Beausoleil teaches wherein detecting a dwell time of the user on one or more messages of the thread comprises: detecting at least one of a scrolling speed and a pattern of gaze (Col 3 Lines 47-62; stopping the scrolling (equivalent to scrolling speed) when a user selects to reply to an existing message in the thread)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Leary to determine users interaction with a thread of interest, user interaction such as scrolling behavior of the user as is taught by Beausoleil 
The suggestion/motivation for doing so is to be able to better determine user interests  


Regarding claim 12, Dotan-Cohen in view of Leary the method of claim 7, and is disclosed above, Dotan-Cohen in view of Leary do not explicitly teach wherein detecting a pointing position of the user when viewing messages of the thread comprises: detecting the pointing position based on one of a touch location at which the user touches a display; or a display position of a cursor controlled by the user
In an analogous art Beausoleil teaches wherein detecting a pointing position of the user when viewing messages of the thread comprises: detecting the pointing position based on one of a touch location at which the user touches a display; or a display position of a cursor controlled by the user (Col. 3. Lines 47-62; hover cursor over selected message and Col 25 Lines 16-35; Col 26 Lines 63- Col 27 Line 19; determining the users interaction with the thread to include monitoring the users touch on the screen to determine the selection of a message, the device also include touch detection as part of the interaction with the GUI which is well known to include locations based touching around the screen) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Leary to determine users interaction with a thread of interest, user interaction such as touch selection behaviors of the user as is taught by Beausoleil 
  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Leary (US 20150046371 A1) and further in view of Raitu et al. (US 20170118159 A1)

Regarding claim 10, Dotan-Cohen in view of Leary teach the method of claim 7, and is disclosed above, Dotan-Cohen in view of Leary do not explicitly disclose, wherein detecting a user response to a notification relating to the identified topic comprises: communicating, to the user, the notification relating to the electronic message; and detecting dismissal of the notification without opening the electronic message
	In an analogous art Ratiu teaches wherein detecting a user response to a notification relating to the identified topic comprises: communicating, to the user, the notification relating to the electronic message; (0022; receiving by the user a notification about a media message)
and detecting dismissal of the notification without opening the electronic message (0032; and dismissing by the user the notification without opening it)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Leary to include detecting different user interaction with a notification such as dismissal of the notification without opening the message as is taught by Raitu
The suggestion/motivation for doing so is to be able to better determine user interests  

Regarding claim 11, Dotan-Cohen in view of Leary and further in view of Raitu teach the method of claim 10, and is disclosed above, Dotan-Cohen in view of Leary do not explicitly teach but Raitu teaches wherein the notification comprises a link to a resource, and wherein detecting the user response to the notification relating to the electronic message comprises detecting that the user opens the link (0022; 0033; determine if the user interaction with the notification comprises selecting the link in the notification) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Leary to include detecting different user interaction with a notification such selecting the link in the notification as is taught by Raitu
The suggestion/motivation for doing so is to be able to better determine user interests  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson US 20130013719 A1: A method, system and graphical user interface for a chat system is disclosed. One aspect of certain embodiments includes sending target messages to users based on the respective selection and filtering criteria selected by the respective users instead of having users enter topic specific rooms.
Anderson US 20110153761 A1: [0024] According to certain embodiments of the invention, a user in a chat system need not enter topic-specific chat rooms to view and reply to messages that are of interest to the user. Instead, the user specifies the types of messages that the user is interested in receiving. The chat system then sends messages based on the specified types. In addition, the chat system may send, to the user, messages that are popular or that are similar to messages that the user has received. The chat system may send advertisements to the user. Some of the advertisements may be based on the types of messages that the user receives or is interested in receiving. Further, the chat system enables the user: 1) to track one or more message threads, and 2) to give feedback on messages using a feedback GUI that is provided by the chat system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451